DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure(s) 1, 2a, 2b, 3, 4a, 4b and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 – 8 and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0324833 A1; hereinafter “He”) in view of Babaei et al. (US 2018/0279358 A1; hereinafter “Babaei”).
For claim 1, He teaches receiving multiple uplink (UL) grants, in a state that the UE is configured to one or more logical channels, each of the one or more logical channels being associated with a respective numerology set (see paragraph 0023; the UE receives multiple uplink grants, the UE may need to determine the set of logical channels to perform multiplexing. If only a single uplink grant is available from the network, the UE may consider all eligible logical channels. If, however, multiple uplink grants for a plurality of numerologies are available, the UE may have the option to decide whether a logical channel is to be included in the LCP procedure for a numerology); wherein each of the multiple UL grants includes information for an associated numerology set (see paragraph 0023; multiple uplink grants for a plurality of numerologies are available, the UE may have the option to decide whether a logical channel is to be included in the LCP procedure for a numerology); and performing a logical channel prioritization (LCP) procedure using the multiple UL grants in order of a number of logical channels associated with a numerology set for each UL grant (see paragraph 0024; the UE receives multiple uplink grants for different numerologies, the UE, in some examples, may select a set of logical channels to include in its LCP procedures for each numerology with a grant. The UE may begin with the numerology with the highest processing priority. Accordingly, the UE may perform the LCP procedure on the selected logical channels for this numerology. The UE may repeat the above-identified process until all uplink grants are processed based on the processing priorities determined by the network entity or selected by the UE itself). He does not explicitly teach using the multiple UL grants in ascending order of 

For claim 5, He teaches all of the claimed subject matter with the exception of further comprising: transmitting multiple MAC PDUs using the multiple UL grants, wherein a MAC PDU including data from logical channels associated with a certain numerology set is transmitted using an uplink grant associated with the certain numerology set.  Babaei from the field of communications similar to that of He teaches MAC entity may create a MAC PDU for a grant. Physical layer may create a transport block for a MAC PDU and map the transport block to the resources indicated in the grant. The wireless device may transmit the transport block (see paragraph 0374).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit MAC PDU as taught by Babaei into the system of He.  The motivation for doing this is to provide for an efficient system where uplink multiplex efficiency is improved.
For claim 6, He teaches all of the claimed subject matter with the exception of wherein the multiple UL grant are received in a same time, or the multiple UL grant on which MAC PDUs are transmitted in a same time.  Babaei from the field of communication similar to that of He teaches the first plurality of grants and/or grouped grants may be received at the wireless device at substantially a same time (see paragraph 0374).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed to have the wireless device receive the grants as substantially the same time as taught by Babaei into the system of He.  The 
For claim 7, He teaches a Radio Frequency (RF) module; and a processor operably coupled with the RF module and configured to (see paragraph 0057): receive multiple uplink (UL) grants, in a state that the UE is configured to one or more logical channels, each of the one or more logical channels being associated with a respective numerology set (see paragraph 0023; the UE receives multiple uplink grants, the UE may need to determine the set of logical channels to perform multiplexing. If only a single uplink grant is available from the network, the UE may consider all eligible logical channels. If, however, multiple uplink grants for a plurality of numerologies are available, the UE may have the option to decide whether a logical channel is to be included in the LCP procedure for a numerology); wherein each of the multiple UL grants includes information for an associated numerology set (see paragraph 0023; multiple uplink grants for a plurality of numerologies are available, the UE may have the option to decide whether a logical channel is to be included in the LCP procedure for a numerology); and perform a logical channel prioritization (LCP) procedure using the multiple UL grants in order of a number of logical channels associated with a numerology set for each UL grant (see paragraph 0024; the UE receives multiple uplink grants for different numerologies, the UE, in some examples, may select a set of logical channels to include in its LCP procedures for each numerology with a grant. The UE may begin with the numerology with the highest processing priority. Accordingly, the UE may perform the LCP procedure on the selected logical channels for this numerology. The UE may repeat the above-identified process until all uplink grants are processed based on the processing priorities determined by the network entity or selected by the UE itself). He does not explicitly teach using the multiple UL grants in ascending order of 
For claim 8, He teaches all of the claimed subject matter with the exception of wherein the UE generates a Medium Access Control (MAC) Protocol Data Unit (PDU) for a UL grant of which numerology set is associated with a smaller number of logical channels prior to generating a MAC PDU for a UL grant of which numerology set is associated with a larger number of logical channels during the LCP procedure.  Babaei from the field of communication similar to that of He teaches the wireless device may start allocating resources to the sorted first plurality of grants and/or grouped grants sequentially (e.g., starting from a grant/grouped grant in the first plurality of grants and/or grouped grants wherein smallest number of logical channels may be mapped to the TTI/transmission duration/numerology indicated in the grant/grouped grant). In an example, smallest number of logical channels may be mapped to a TTI/transmission duration/numerology with longest TTI/transmission duration. In an example, sorting the first plurality of grants according to the number of logical channels that may be mapped to the TTI/transmission duration/numerology indicated in the grant may be equivalent to sorting the first plurality of grants according to the TTI/transmission duration of TTI/transmission duration/numerology indicated in the first plurality of grants. Example sorting of grants is illustrated in FIG. 21. In an example, a logical channel prioritization procedure may be applied to a grant or a grouped grant. In an example, the logical channel prioritization procedure may allocate data from logical channels that may be mapped to the grant/grouped grant considering for example, the priorities of the logical channels that may be mapped to the TTI/transmission duration/numerology indicated in the grant/grouped grant, PBRs of the logical channels that may be mapped to the TTI/transmission duration/numerology indicated grant/grouped grant, 
For claim 11, He teaches all of the claimed subject matter with the exception of wherein the processor is further configured to: transmit multiple MAC PDUs using the multiple UL grants, wherein a MAC PDU including data from logical channels associated with a certain numerology set is transmitted using an uplink grant associated with the certain numerology set.  Babaei from the field of communications similar to that of He teaches MAC entity may create a MAC PDU for a grant. Physical layer may create a transport block for a MAC PDU and map the transport block to the resources indicated in the grant. The wireless device may transmit the transport block (see paragraph 0374).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit MAC PDU as taught by Babaei into the system of He.  The motivation for doing this is to provide for an efficient system where uplink multiplex efficiency is improved.
For claim 12, He teaches all of the claimed subject matter with the exception of wherein the multiple UL grant are received in a same time, or the multiple UL grant on which MAC PDUs are transmitted in a same time.  Babaei from the field of communication similar to that of He teaches the first plurality of grants and/or grouped grants may be received at the wireless device at substantially a same time (see paragraph 0374).  Therefore, it would have been obvious to 
For claim 13, He teaches wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (see paragraph 0033).

Allowable Subject Matter
Claim(s) 3, 4, 9 and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loehr et al. (US 2017/0257876 A1), Joes et al. (US 2018/0124634 A1), Loehr et al. (US 2018/0310308 A1), Damnjanovic et al. (US 2019/0380153 A1), Lee et al. (US 2020/0077293 A1), Wang et al. (US 2020/0169356 A1), Zhang et al. (US 2020/0196327 A1) andQualcomm Incorporated (NPL/“LCP with Multiple Numerologies”) are cited to show METHOD FOR PERFORMING A LCP PROCEDURE IN WIRELESS COMMUNICATION SYSTEM AND A DEVICE THEREFOR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464